Citation Nr: 1100281	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-33 3895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge from service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, including health care benefits under 38 U.S.C.A Chapter 
17.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant had service from November 1972 to December 1974.  
He was discharged in December 1974 under conditions other than 
honorable, with 203 days of service lost.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that the appellant's 
character of discharge from service constituted a bar to VA 
benefits, including health care under 38 U.S.C.A Chapter 17, for 
any disability from that period.

In October 2010, the appellant was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The appellant was inducted into service in November 1972 and 
was administratively discharged in December 1974 under other than 
honorable conditions. 

2.  During service the appellant was absent without official 
leave (AWOL) from January 4, 1973, to January 8, 1973, and from 
February 20, 1973, to September 7, 1973, a period in excess of 
180 days. 

3.  There evidence does not show that the appellant was insane at 
the time of the offenses that resulted in his discharge from 
service, or that there were compelling circumstances to warrant 
the prolonged unauthorized absence from service.



CONCLUSION OF LAW

The appellant's other than honorable discharge from service is a 
bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 
5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.12, 3.159, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term Veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. § 
3.1(d) (2010).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on which 
the claim was based was terminated by a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under 
honorable conditions is binding on the VA as to the character of 
discharge.  38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  
Benefits are not payable where the claimant was discharged or 
released by reason of the sentence of a general court-martial.  
38 C.F.R. § 3.12(c)(2) (2010); 38 U.S.C.A. § 5303 (West 2002 & 
Supp. 2010).

A person discharged under conditions other than honorable on the 
basis of an absence without official leave period of at least 180 
continuous days is barred from receipt of VA benefits, including 
health care benefits under 38 U.S.C.A Chapter 17, unless such 
person demonstrates to the satisfaction of VA that there are 
compelling circumstances to warrant such prolonged unauthorized 
absence.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 
3.12(c)(6) (2010).

The following factors will be considered in determining whether 
there are compelling circumstances to warrant the prolonged 
unauthorized absence:  (i) Length and character of service 
exclusive of the period of prolonged AWOL.  Service exclusive of 
the period of prolonged AWOL should generally be of such quality 
and length that it can be characterized as honest, faithful and 
meritorious and of benefit to the nation.  (ii) Reasons for going 
AWOL.  Reasons which are entitled to be given consideration when 
offered by the claimant include family emergencies or 
obligations, or similar types of obligations or duties owed to 
third parties.  The reasons for going AWOL should be evaluated in 
terms of the person's age, cultural background, educational 
level, and judgmental maturity.  Consideration should be given to 
how the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering incurred 
during overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's state of 
mind at the time the prolonged AWOL period began.  (iii) A valid 
legal defense exists for the absence which would have precluded a 
conviction for AWOL.  Compelling circumstances could occur as a 
matter of law if the absence could not validly be charged as, or 
lead to a conviction of, an offense under the UCMJ.  38 C.F.R. § 
3.12(c)(6)(i-iii) (2010).

In this case, the appellant's service personnel records show that 
he initially went AWOL for a period of four days from January 4, 
1973, to January 8, 1973.  After being apprehended and forcibly 
returned to service, he was charged with an unauthorized absence 
in violation of Article 86 of the Uniform Code of Military 
Justice (UCMJ) and subjected to non-judicial punishment under 
Article 15 of that code.  Subsequent service personnel records 
show that the appellant went AWOL for a second time from February 
20, 1973, to September 7, 1973, a period in excess of 180 days.  
For that offense, he was again charged with an unauthorized 
absence pursuant to Article 86 of the UCMJ.  In December 1973, 
the appellant was tried and convicted by a special court martial, 
which sentenced him to three months hard labor, forfeiture of 
$100.00 per month for three months, and a bad conduct discharge.  
The appellant subsequently appealed that conviction.  However, 
the finding of guilty and the sentence were both upheld in a 
November 1974 decision issued by the United States Army Court of 
Military Review.

The appellant, in written statements and testimony before the 
Board, now contends the character of his discharge should not 
constitute a bar to the award of VA health care benefits.  
Although he does not dispute his two AWOL periods, he asserts 
that these unauthorized absences were precipitated by a 
preexisting foot disability (pes planus), which rendered him 
unfit for service and prevented him from successfully completing 
his basic training requirements.  Additionally, the appellant 
contends that, after his initial requests for medical treatment 
went unheeded by his superiors, he went AWOL in an effort to find 
a physician to treat his feet.  He acknowledges that, after he 
was apprehended and forcibly returned to duty, he was placed on a 
temporary physical profile for his feet.  However, the appellant 
alleges that in-service treatment was inadequate.  Additionally, 
he maintains that his ongoing foot pain and related stress caused 
him to begin abusing drugs and alcohol, which led to his second 
authorized absence.  The appellant also cites the collapse of his 
marriage and the loss of custody of his children as compelling 
circumstances accounting for his second prolonged absence from 
service.  He further claims to have suffered from cognitive and 
emotional problems, which were caused or aggravated during his 
period of active service and prevented him from remaining in the 
military.  

In support of his assertions, the appellant has submitted written 
statements from his mother, sister, longtime family friend, and 
service organization representative.  Those lay statements 
corroborate the appellant's account of in-service foot and mental 
problems and attest to his good character prior to entering the 
military.  Additionally, those lay statements indicate that the 
appellant developed lasting drug and mental health problems in 
the military, which have persisted throughout his life and 
rendered him unable to work and dependent on Social Security 
Administration disability benefits.  

The appellant has also submitted an August 2007 written statement 
from a private physician who professes to have treated him for 
flat feet.  While conceding that she is not a military physician, 
the private medical specialist nonetheless opined that, to the 
best of her knowledge, flat feet are a reason from exclusion from 
active military service.  She further asserted that is usually a 
congenital condition, which seems to have been overlooked on the 
appellant's enlistment physical.  

The Board recognizes that the appellant's testimony, and the 
written statements from his relatives, friends, and treating 
physician, collectively indicate that they feel that he should 
have been medically disqualified due to physical and mental 
health problems and that the character of his discharge should 
therefore be upgraded.  Nevertheless, the record shows that the 
United States Army Review Board denied the appellant's July 2007 
application to upgrade the character of his discharge.  As there 
has been no removal of any bar to VA benefits, the bar to 
benefits established under 38 C.F.R. § 3.12 remains in effect.  

Moreover, as the appellant's other than honorable discharge was 
the direct result of a period of AWOL that exceeded 180 days, the 
Board finds that he is not entitled VA benefits absent evidence 
of compelling circumstances warranting his prolonged unauthorized 
absence or a showing that he was insane at the time that absence 
occurred.  38 C.F.R. § 3.12(b) (2010).

The Board has considered whether there were compelling 
circumstances that led the appellant to go AWOL, but finds that 
there were none.  His personnel records document that he was 
discharged as a result of repeated unauthorized absences, which 
spanned a total of 203 days, or roughly 30 percent of the 699 
days he spent on active duty.  Moreover, those periods of AWOL, 
combined with the subsequent time lost in confinement and the 
period in which his bad discharge conviction was on appeal before 
the Court of Military Review, accounts for the vast majority of 
his entire service.  Hence, the Board finds that, even excluding 
the appellant's periods of AWOL, the quality and length of his 
service cannot be considered to have been honest, faithful, 
meritorious, or of benefit to the nation so as to compensate for 
his prolonged unauthorized absence.  

The Board acknowledges that consideration must also be given to 
the specific reasons that the appellant has offered for his 
unauthorized absences, including family emergencies or 
obligations.  Here, the appellant testified that he went AWOL a 
second time because he was concerned about divorcing his spouse 
and losing custody of his children.  However, the appellant's in-
service and post-service records show that he was already 
divorced when he entered the Army and did not remarry until 
several years after his discharge.  Accordingly, the Board finds 
that the credibility of the appellant's lay assertions regarding 
his in-service martial stress is limited by their inconsistency 
with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Thus, those lay assertions are insufficient to show 
that the appellant's prolonged unauthorized absence was 
warranted.

Similarly insufficient are the statements that the appellant has 
submitted with respect to his foot problems.  He now claims that 
his pes planus preexisted service and should have constituted a 
bar to enlistment.  He further alleges that the lack of in-
service treatment he received for that condition directly 
contributed to his going AWOL.  Nevertheless, the Board considers 
it significant that the appellant's November 1972 service 
enlistment examination was negative for any complaints or 
clinical findings of flat feet or related symptoms.  The 
appellant's subsequent account of preexisting foot problems, 
standing alone, is insufficient to rebut the presumption of 
soundness on entry.  38 C.F.R. § 3.304(b)(1) (2010), Gahman v. 
West, 13 Vet. App. 148 (1999).

Moreover, while mindful that a private treating provider has 
since opined that the appellant's flat feet represented a 
congenital condition that rendered him unfit for service, the 
Board finds that opinion is of limited probative value as it was 
neither based on a review of the enlistment examination and other 
pertinent evidence of record nor supported by an adequate 
rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993); Prejean v. 
West, 13 Vet. App. 444 (2000).  On the contrary, that private 
medical provider's finding of preexisting pes planus appears to 
have been based entirely on the appellant's own unsubstantiated 
statements at the time of the examination.  A medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993). 

Further, even assuming, without conceding, that the appellant had 
a preexisting flat foot condition, the competent evidence of 
record does not show that was a significant factor in either of 
his unauthorized absences from service.  The Board is cognizant 
of the appellant's complaints of foot pain in service prior to 
his first period of AWOL, which he now claims was prompted by a 
desire to find a private doctor to treat his feet.  Additionally, 
the Board recognizes that the appellant's service medical records 
show that, immediately after his first unauthorized absence, he 
was prescribed shoe inserts and placed on a temporary physical 
profile due to foot problems, and that, after returning from his 
second AWOL period, he was again treated for foot pain.  The 
appellant now maintains that his in-service medical care was 
inadequate and caused him to go AWOL on both occasions.  However, 
he does not contend, nor does the record otherwise show, that he 
actually used either of his unauthorized absences as an 
opportunity to seek treatment for foot problems.  On the 
contrary, it appears that the only foot treatment the appellant 
received during his years of service was rendered by service 
medical providers.  There is no other evidence that suggests that 
the appellant's in-service foot problems were so serious that 
treatment could not be provided by the military.  Thus, even 
taking into account the appellant's age and educational and 
judgment level, the Board finds that the circumstances 
surrounding his feet did not warrant his prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6)(ii) (2010). 

Additionally, the record does not show that the appellant served 
overseas or in combat.  Thus, there is no evidence of any 
hardship or suffering incurred therein that would explain his 
prolonged unauthorized absences.  Nor is there any evidence of a 
valid legal defense that would have precluded his conviction for 
going AWOL.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 
3.12(c)(6)(i- iii) (2010).  Accordingly, the Board finds that 
there were no compelling circumstances present during the 
appellant's service sufficient to justify his unauthorized 
absence for a period of more than 180 continuous days. 

Next, with respect to whether the appellant was insane during his 
prolonged AWOL period, the Board observes that, for VA purposes, 
an insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. § 
3.354(a) (2010); Zang v. Brown, 8 Vet. App. 246, (1995); 
VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955(1997).  

In order for a person to be found to have been insane at the time 
of committing the offense, the insanity must be such that it 
legally excuses the acts of misconduct.  Although insanity need 
not be causally connected to the misconduct that led to the 
discharge, it must be concurrent with that misconduct and 
requires competent medical evidence to establish a diagnosis.  
Beck v. West, 13 Vet. App. 535 (2000).  When determining whether 
an appellant was insane at the time of a committed offense, VA is 
required to base its decision on all the evidence procurable 
relating to the period involved.  38 C.F.R. § 3.354(b) (2010).

In this case, the record shows that, prior to enlisting in the 
Army, the appellant underwent an Armed Forces Qualification Test 
to determine his cognitive fitness for service.  His scores on 
that examination fell within the Category II range, indicating 
that he was of relatively high recruit potential.  Subsequent 
service medical records are negative for any complaints or 
clinical findings of mental or psychological problems.  

The Board is mindful that the appellant has submitted lay 
statements asserting that his unauthorized in-service absences 
were caused, at least in part, by the cognitive and emotional 
problems he developed in the military.  Additionally, the 
appellant has contended that his in-service abuse of drugs and 
alcohol in service was a factor in his second, prolonged 
unauthorized absence.  However, the appellant has not alleged 
that he was actually insane during one or more of his periods of 
AWOL.  Even if he had done so, however, the Board would not 
consider such an assertion dispositive as the appellant himself 
is not competent to say he was insane in service.  Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Moreover, while mindful that 
the appellant and his relatives and friends are competent to 
report a history of in-service psychiatric symptoms, which are 
capable of lay observation, none of them is competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
psychosis or other medical condition .  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
their statements, standing alone, are insufficient to establish a 
diagnosis of insanity, which requires competent medical evidence.  
Beck v. West, 13 Vet. App. 535 (2000).  

The Board finds that the evidence or record does not show that 
the appellant's reported in-service substance abuse and related 
psychiatric problems met the requirements of insanity for the 
limited purposes of this decision.  38 C.F.R. § 3.354(a) (2010).  
In any event, even if a finding of insanity were warranted, the 
appellant would need to establish that he was legally insane 
during the extended period he went AWOL.  38 C.F.R. § 3.354(b) 
(2010).  This the appellant has neither contended nor shown.  

The Board finds that the preponderance of the evidence does not 
establish that the appellant was insane in service.  Nor does 
that evidence suggest that he had a disease that motivated him to 
act in a manner not in accordance with his normal method of 
behavior, or otherwise caused him to interfere with the peace of 
society, or to depart from the accepted standards of the 
community.  On the contrary, the appellant's service records, and 
his own subsequent statements, show that he did not wish to be 
drafted and knowingly went AWOL in order to escape the physical 
and mental rigors of the Army.  Moreover, there is nothing in the 
record to indicate that the appellant acted without full 
knowledge that his unauthorized absences were wrong.  
Accordingly, the Board finds that those unauthorized absences may 
not be excused by reason of insanity.  38 C.F.R. § 3.12(b) 
(2010).

In sum, the Board finds that the appellant was discharged from 
military service under conditions other than honorable and is 
barred from the receipt of VA benefits.  An exception is not 
warranted because there were no compelling circumstances of such 
severity as to warrant the appellant's period of AWOL, which 
exceeded 180 continuous days and formed the basis for his other 
than honorable discharge.  Nor has the appellant shown that he 
was insane at the time of his prolonged unauthorized absence.  As 
the preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the notice and 
development provisions of law of applicable to this claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010).  However, the Board finds that because the appellant 
has been determined not to be a Veteran as a matter of law for 
compensation purposes and is thus found to be barred from VA 
benefits by reason of the character of his discharge, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  Accordingly, the 
Board finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.


ORDER

The character of the appellant's discharge from service is a bar 
to entitlement to VA benefits, including health care under 
38 U.S.C.A. Chapter 17.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


